Citation Nr: 1212704	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  10-02 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1970, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

A brief explanation of the procedural history of the case is necessary.  The Veteran's claim for service connection for PTSD was originally denied in a December 2005 rating decision.  Following the December 2005 notice of this rating decision, in January 2006, the Veteran submitted additional evidence consisting of a statement regarding his in-service stressors.  Thus the Veteran's stressor statement was received within one year of the December 2005 rating decision.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the December 2005 rating action, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition and must relate this evidence back to the original claim.  38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Thus, the December 2005 rating action did not become final and remained pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the December 2005 rating decision has been identified as the rating action currently on appeal.  




FINDINGS OF FACT

1.  Although the Veteran was likely exposed to stressful experiences during active duty service, he does not meet the DSM-IV criteria for a diagnosis of PTSD.

2.  An acquired psychiatric disorder manifested by recurrent depression was not shown during service, was first shown many years following discharge from service, and is not etiologically related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, and a depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Here, letters from the RO dated in May 2005, January 2006, March 2006, September 2008, and September 2009 satisfied these criteria.  In the letters, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, to the extent applicable, the aforementioned notice letters satisfied the duty to notify provisions regarding service connection claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  In addition, the RO assisted the Veteran in obtaining his VA medical records pertaining to treatment for his psychiatric disorders.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. Ap. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  The Veteran was provided a VA examination in December 2009.

Concerning this VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the examination reflects that the examiner reviewed the Veteran's complete claims file, to include his service treatment records and past medical history.  He recorded the Veteran's current complaints, conducted an appropriate clinical examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Service connection for certain "chronic" diseases, such as psychoses, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition to the legal criteria for service connection explained above, service connection for PTSD in particular requires:  (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM- IV), (2) credible supporting evidence that the claimed in- service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the Veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (codified at 38 C.F.R. § 3.304(f)).

More specifically, the revised regulations pertaining to PTSD no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the "occurrence of the claimed in-service stressor[.]"

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in-service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, the Veteran's service personnel records do not show that he was awarded any medals or decorations indicative of combat service, but does confirm his service in the Republic of Vietnam.  He has identified several stressful events that occurred during his service, to include:  witnessing fire fights and mortar attacks while stationed at military bases in 1968; witnessing the death of a sergeant; and experiencing fear while on patrol duty.  Thus, the provisions of 38 C.F.R. § 3.304(f) are applicable in this case.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Merits of the Claim

The Veteran essentially claims that he currently has a psychiatric disorder that is related to his military service.  Specifically, he attributes his psychiatric symptomatology to his service in the Republic of Vietnam.  He claims that he experienced fire fights and rocket and mortar attacks, witnessed the death of a sergeant, and experienced fear while on patrol duty while stationed in Quang Tri and Wonder Beach combat bases; he asserts that these events are responsible for his current psychiatric disorder.  Having reviewed the evidence of record in light of all relevant laws and regulations, the Board finds that the preponderance of the evidence is against the claim.  Regrettably, the appeal must be denied.  

Service treatment records associated with the claims file are negative for symptomatology or diagnoses related to a psychiatric disorder.  The Veteran denied ever having depression, excess worry, frequent trouble sleeping, or frequent or terrifying nightmares on an October 1970 separation report of medical history.  An associated separation report of medical examination shows that the psychiatric clinical examination was normal.  

Post-military VA medical records show the first evidence of a diagnosed psychiatric disorder.  These records show that he was diagnosed with a major depressive episode in June 1981, but was noted to be depressed over family and marital problems.  The Veteran received in-patient treatment in July 1981 and was discharged with a continued diagnosis of major depression.  

In November 2009, the RO received information from the Joint Services Records and Research Center (JSRRC) confirming the Veteran's stressor involving the rocket attacks in Quang Tri Combat Base in June 1968.  

Additional VA medical records show that the Veteran was treated for his depressive disorder.  In March 2009, the Veteran reported that he was exposed to multiple traumatic stressors during his service in Vietnam and stated that he had been diagnosed with PTSD several years earlier.  The examiner commented that although the Veteran reported that he had PTSD, he denied experiencing any sleep disturbances, intrusive memories, flashbacks, or nightmares.  A subsequent June 2009 mental health record shows that he later underwent a mental status examination and was again diagnosed only with a depressive disorder.  

In support of his claim, the Veteran submitted letters from his sisters, in which they described their observations of his psychiatric symptomatology.  Both sisters essentially denied that the Veteran had any psychiatric problems prior to his military service.  They both reported that following his separation from the military the Veteran exhibited psychiatric symptomatology, to include depression.  Additionally, the Veteran submitted letters he wrote to his sisters during his service in Vietnam, in which he described his military experiences.

The Veteran underwent a VA PTSD examination in December 2009, at which time the examiner reviewed the claims file.  The examiner noted the Veteran's service in Vietnam, his reported in-service stressors, and his history of psychiatric treatment as described above.  The Veteran was provided with a mental status examination, after which he was given an Axis-I diagnosis of depressive disorder, not otherwise specified, and sub threshold PTSD.  The examiner opined that it was less likely as not that the Veteran had PTSD, or any other acquired mental disorder, due to the June 1968 attack or other traumatic events.  He explained that the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD.  The Veteran expressed fear and horror from incidents during his Vietnam service and did meet Criteria A for PTSD.  However, the examiner stated that the Veteran did not report symptoms that would meet the criteria for B, C, D, E, or F for PTSD.  He did, however, meet the criteria for a diagnosis of depressive disorder, which the examiner determined was of recent origin and not necessarily connected with his previous 1981 diagnosis.  The examiner ultimately concluded that there did not appear to be any linkage between the Veteran's current depressive disorder and his military experiences.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the claim for service connection for an acquired psychiatric disorder.  Accordingly, the claim for service connection is denied.

A review of the competent medical evidence of record does not show that the Veteran currently has a diagnosis of PTSD within the meaning of VA regulations.  The Board acknowledges the Veteran's March 2009 report that he had been diagnosed with PTSD.  However, there is no objective medical evidence of record confirming this reported diagnosis and simply does not show that a PTSD diagnosis has been rendered in accordance with the requirements of 38 C.F.R. § 4.125.  Indeed, the Veteran underwent a comprehensive psychiatric examination in December 2009, which the Board finds is the most complete assessment of the Veteran's mental condition of record.  The VA examiner did not diagnose the Veteran with PTSD; rather he was diagnosed with a depressive disorder when evaluated under the DSM-IV.  The December 2009 VA examiner specifically examined the Veteran for PTSD under DSM-IV criteria but found that he did not meet all of the criteria for a PTSD diagnosis.  Overall, the Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a current DSM-IV diagnosis of PTSD to warrant service connection in this case.

Moreover, the evidence fails to show that the Veteran has currently has any other acquired psychiatric disorder related to his military service.  The December 2009 VA examination report does reflect a diagnosis of a depressive disorder.  However, the preponderance of the evidence fails to indicate that the depressive disorder is related to the Veteran's military service.

In so determining, the Board finds the Veteran's October 1970 separation report of medical history and associated report of medical examination, which were completed during the month of his separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as they were generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The Veteran essentially denied experiencing depression or excess worry on the October 1970 report of medical history and the associated separation report of medical examination is entirely negative for any symptoms associated with a psychiatric disorder.  This evidence weighs heavily against the claim.  The weight of the service treatment records, including the October 1970 separation report of medical history and report of medical examination, is greater than subsequent private medical treatment records based on a history provided by the Veteran.

The Board also notes that the medical evidence does not show a definitive diagnosis of depressive disorder until June 1981 which is over a decade after the Veteran's separation from active service.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service is a factor that can be considered in evaluating the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000). 

Moreover, the preponderance of the evidence does not show that the depressive disorder is etiologically related to the Veteran's military service.  Here, the Board finds probative the December 2009 VA examiner's opinion essentially that the Veteran's depressive disorder is unrelated to his military experiences.  The examiner's opinion is considered probative as it is definitive, based upon a complete review of the Veteran's entire claims file and clinical examination of the Veteran, and is supported by a detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  

In addition to the medical evidence, the Board has also considered the Veteran's statements and family member's statements that he has an acquired psychiatric disorder related to his military service.  In this regard, the Board finds the Veteran's statements as to the symptomatology associated with the claimed disorders and his military experiences to be both competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, a chronic psychiatric disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a psychiatric disorder, such as sleep impairments, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, while the Veteran's and family member's lay assertions as to the etiology of the claimed psychiatric disorder have been considered, the Board affords them less probative weight than the December 2009 VA medical opinion.  

In sum, the Board does not doubt that the Veteran witnessed events in the military that were stressful.  However, his psychiatric disorder does not meet the diagnostic criteria for a diagnosis of PTSD.  While he does have a current psychiatric disability manifested by depression, it is less likely related to his military service.  The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder, is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


